Citation Nr: 1014389	
Decision Date: 04/15/10    Archive Date: 04/29/10

DOCKET NO.  08-34 958	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to restoration of a 40 percent evaluation for 
lumbar strain with degenerative joint disease and 
degenerative disc disease of the lumbar spine, associated 
with a right side pelvic fracture with deformity.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Jon Schulman, Associate Counsel




INTRODUCTION

The Veteran had active service from January 1966 until March 
1969.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a February 2008 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Waco, Texas.


FINDINGS OF FACT

1.  A 40 percent disability rating for low back disability 
was assigned effective February 23, 2007, and reduced to a 20 
percent effective May 1, 2008. 

2.  Lumbar strain with degenerative joint disease and 
degenerative disc disease of the lumbar spine, associated 
with a right side pelvic fracture with deformity did not 
improve and is manifested by limited standing and ambulation 
with functional restriction of forward flexion of the 
thoracolumbar spine to 45 degrees.


CONCLUSION OF LAW

A 40 percent evaluation for lumbar strain with degenerative 
joint disease and degenerative disc disease of the lumbar 
spine, associated with a right side pelvic fracture with 
deformity is restored.  38 U.S.C.A. § 5107 (West 2002); 38 
C.F.R. § 3.344(c) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  In 
this case, the Board is granting, in full, the relief sought 
on appeal.  Accordingly, assuming, without deciding, that any 
error was committed with respect to either the duty to notify 
or the duty to assist, such error was harmless and need not 
be further considered.  

Rating Reduction on Appeal

In a rating decision of January 2006 the RO granted the 
Veteran service connection for a lumbar strain with 
degenerative joint disease and degenerative disc disease of 
the lumbar spine, with a noncompensable rating, effective 
December 20, 2004, under 38 C.F.R. § 4.71a, Diagnostic Code 
(Code or DC) 5243.  In February 2007, the Veteran submitted a 
claim for an increased rating for his low back disability.  
The Veteran's claim was considered, and in July 2007, the RO 
awarded the Veteran a 40 percent rating for his for lumbar 
strain with degenerative joint disease and degenerative disc 
disease of the lumbar spine, effective February 23, 2007.  In 
December 2007, the RO issued notice of a proposed reduction 
from a 40 percent evaluation to a 20 percent evaluation.  In 
February 2008, a 20 percent rating was made effective May 1, 
2008.  The Veteran has stated that the disability has not 
improved and asserts that he is entitled to maintain at least 
a 40 percent rating for the back.

A disability rating may be reduced under specifically limited 
circumstances, circumscribed by regulations promulgated by 
the Secretary of the Department of Veterans Affairs.  
Dofflemyer v. Derwinski, 2 Vet. App. 277, 280 (1992).  The 
United States Court of Veterans Appeals (Court), in Brown v. 
Brown, 5 Vet. App. 413 (1993), interpreted the provisions of 
38 C.F.R. § 4.13 to require that in any rating reduction 
case, it must be ascertained, based upon a review of the 
entire recorded history of the condition, whether the 
evidence reflects an actual change in the disability and 
whether the examination reports reflecting such change are 
based upon thorough examinations.  Moreover, 38 C.F.R. §§ 4.2 
and 4.10 provide that in any rating-reduction case, not only 
must it be determined that an improvement in a disability has 
actually occurred, but also that the change actually reflects 
an improvement in the Veteran's ability to function under the 
ordinary conditions of life and work.  Brown v. Brown, 5 Vet. 
App. 413 (1993).

38 C.F.R. § 3.344(a) provides for the stabilization of 
disability evaluations and requires that prior to a rating 
reduction there must be a comparison of the evidence, and 
particularly any rating examinations, to ensure completeness 
and that rating subject to temporary or episodic improvement 
will not be reduced on a single examination unless clearly 
warranted by all the evidence.  Any material improvement must 
be reasonably certain to continue under the ordinary 
conditions of life.  However, 38 C.F.R. § 3.344(c) stipulates 
that the provisions of 38 C.F.R. § 3.344(a) apply to ratings 
that have continued for long periods at the same level 
(meaning 5 years or more) and do not apply to disabilities 
that have not become stabilized and are likely to improve.  
Re-examinations disclosing physical or mental improvement in 
these disabilities, will warrant a reduction in rating.

In this case, the 40 percent evaluation at issue, was 
assigned between February 20, 2007 and May 1, 2008.  As this 
period was less than five years, subsection (c) of 38 C.F.R. 
§ 3.344 is the applicable regulation.

The Veteran's back disability is rated under 38 C.F.R. § 
4.71a, DC 5243, for intervertebral disc syndrome.  DC 5243 is 
to be rated either under the General Rating Formula for 
Diseases and Injuries of the Spine or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher rating when 
all disabilities are combined under 38 C.F.R. § 4.25.

Under the General Rating Formula for Diseases and Injuries of 
the Spine, a 40 percent rating is contemplative forward 
flexion of the thoracolumbar spine is 30 degrees or less; or, 
favorable ankylosis of the entire thoracolumbar spine.  387 
C.F.R. § 4.71a, DC 5243 (2009).

The Board notes that the intent of the Rating Schedule is to 
recognize actually painful, unstable or malaligned joints, 
due to healed injury, as entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  In 
determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  
In addition, when assessing the severity of a musculoskeletal 
disability that is at least partly rated on the basis of 
limitation of motion, VA is generally required to consider 
the extent that the Veteran may have additional functional 
impairment above and beyond the limitation of motion 
objectively demonstrated, such as during times when his 
symptoms are most prevalent ("flare-ups") due to the extent 
of his pain, weakness, premature or excess fatigability, and 
incoordination.  DeLuca at 204-7 (1995); see also 38 C.F.R. 
§§ 4.40, 4.45, 4.59 (2009).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40 (2009).

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45 (2009).

In April 2007, the Veteran complained of pain, weakness, 
stiffness, fatigability, and lack of endurance.  The Veteran 
had flair-ups on standing in excess of 10 to 15 minutes or 
ambulation in excess of one to two blocks.  He was able to 
ambulate without assistance and did not use a brace.  The 
Veteran reported no history of unsteadiness or falls.  The 
Veteran's posture showed a right pelvis forward thrust with 
antalgic fait and normal curvature of the spine.  On range of 
motion of the thoracolumbar spine, the Veteran had forward 
flexion to 90 degrees, with pain beginning at 45 degrees, and 
extension to 30 degrees, with pain beginning at 10 degrees.  
Bilateral lateral flexion and bilateral lateral rotation were 
both to 30 degrees, with pain beginning at 15 degrees.

It was based on this examination that in July 2007 the RO 
awarded the Veteran a 40 percent evaluation.  Before 
continuing, the Board notes that it is unclear why the 
Veteran was awarded a 40 percent evaluation at this juncture.  
Specifically, a 40 percent rating is called for on a showing 
of forward flexion of the thoracolumbar spine to 30 degrees 
or less.  Here the July 2007 rating decision states that "40 
percent disabling evaluation is warranted because available 
evidence has shown decreased flexion and extension, minimal 
right and left flexion and minimal right and left rotation, 
and pain with motion."  Nothing in the VA examination report 
reflected that the Veteran had the functional equivalent of 
limitation of flexion to 30 degrees.

On VA examination in October 2007 the Veteran had an antalgic 
gait but used no ambulatory aids.  His lumbar spine had 
flexion to 60 degrees, extension to 20 degrees, bilateral 
lateral flexion to 20 degrees, and bilateral lateral rotation 
to 20 degrees.  It was noted that there was an increase in 
pain at the end point of flexion and extension with no 
further limitation or pain with repeated motion.  Based on 
this VA examination, a proposal to reduce the Veteran's 
rating was generated.

On VA examination of the spine in June 2008, the Veteran had 
additional limitation of function on flair-ups, and during 
those times must stay off his feet.  He was able to walk for 
10 minutes before developing significant back pain.  On range 
of motion of the thoracolumbar spine, the Veteran had flexion 
to 90 degrees with pain at 45 degrees and extension to 30 
degrees with pain at 10 degrees.  He had bilateral lateral 
flexion and rotation to 30 degrees with pain at 15 degrees.

A report of examination in November 2008 indicated that the 
Veteran had no ankylosis of the thoracolumbar.  The Veteran's 
range of motion included flexion to 45 degrees with pain at 
45 degrees and extension to zero degrees with pain at zero 
degrees.  He had bilateral lateral flexion to 15 degrees with 
pain at 15 degrees, and bilateral lateral rotation to zero 
degrees with pain at zero degrees.  Following range of motion 
testing, the Veteran had pain, fatigue, weakness and lack of 
endurance.

On range of motion testing of the thoracolumbar spine during 
a March 2009 VA examination, the Veteran had flexion to 50 
degrees, extension to 10 degrees, bilateral lateral flexion 
to 20 degrees and bilateral rotation to 20 degrees, all with 
moderate discomfort.  With regard to the question of what 
point at which the range of motion produced pain, the 
examiner stated only that "the spine is painful on motion."

The Board's review reflects that the Agency of Original 
Jurisdiction (AOJ), has not considered whether there was 
improvement of the Veteran's disability.  This constitutes 
error.  We also find that there has not been an improvement 
in the Veteran's symptoms or disability.

In sum, at the time of the July 2007 rating decision granting 
the Veteran a 40 percent evaluation, the Veteran had 
functional flexion limited to 45 degrees.  At the time of the 
rating reduction in December 2007, the Board recognizes that 
an October 2007 VA examination report indicated that Veteran 
had flexion to 60 degrees.  However, insofar as this 
represents an "improvement" in the Veteran's disability, 
the fact remains that in June and November 2008 the Veteran 
had flexion functionally limited to 45 degrees.

Whether the 40 percent evaluation should ever have been 
assigned is not before the Board as AOJ has not found clear 
an unmistakable error.  What is clear, is that the Veteran's 
range of motion tends to vary, but the evidence establishes 
that his functional impairment now is not significantly 
different from when the 40 percent evaluation was granted.  
VA cannot find that flexion limited to 45 degrees represents 
improvement from limitation of motion limited to 45 degrees.  
The Board again notes that in no rating decision, Statement 
of the Case, or Supplemental Statement of the Case does the 
AOJ address the concept of improvement or whether there was a 
significant change.

In order for an appropriate rating reduction to be made, 
improvement of the rated disability must be demonstrated.  38 
C.F.R. § 3.344(c) (2009).  Based on a review of the evidence 
of record, the Board is unconvinced that the Veteran's 
functional range of motion has improved.  Accordingly, the 40 
percent evaluation is restored.

All evidence has been considered and there is no doubt to be 
resolved.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49, 54-56 (1990).


ORDER

Restoration of a 40 percent evaluation for lumbar strain with 
degenerative joint disease and degenerative disc disease of 
the lumbar spine, associated with a right side pelvic 
fracture with deformity is granted.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


